IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


CITY OF PHILADELPHIA                   : No. 352 EAL 2017
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
JOSE RIVERA, PAULA MARINO, THE         :
UNITED STATES OF AMERICA AND           :
HARRISON, INC.                         :
                                       :
                                       :
PETITION OF: JOSE RIVERA AND           :
PAULA MARINO                           :


                                  ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.